This is an original action in mandamus in which relator seeks an order directing the trial judge of the Court of Common Pleas of Franklin County to provide him with transcripts of testimony.
It is well-settled that the state must provide indigent defendants in criminal actions with a transcript of prior proceedings when that transcript is needed for an effective appeal. State, ex rel. Seigler, v. Rone (1975), 42 Ohio St.2d 361
[71 O.O.2d 328]. Mandamus is a proper remedy to compel a trial judge to furnish a transcript to an indigent appellant in a criminal proceeding. State, ex rel. Wright, v. Cohen (1962),174 Ohio St. 47 [21 O.O.2d 294].
It appears that relator did not take a direct appeal from his convictions but did later seek postconviction relief, and that currently there is no appeal pending before this court. Relator's petition in mandamus alleges that he needs the transcripts for the successful prosecution of proceedings he filed in the United States District Court seeking a writ of habeas corpus.
Because relator has no appeal pending before this court, he has not demonstrated his entitlement to a transcript at state expense. State, ex rel. Clark, v. Marshall (1980), 63 Ohio St.2d 107
[17 O.O.3d 65]; State, ex rel. Catlino, v. Clerk of Courts
(1967), 9 Ohio St.2d 101 [38 O.O.2d 255]. We are unable to say whether or not a transcript will be required for relator to effectively prosecute his cause before the United States District Court, but are confident that the district court will make that determination at the appropriate time.
Relator having failed to demonstrate a clear right to the relief sought, the writ of mandamus is denied.
Writ denied.
STRAUSBAUGH and COOK, JJ., concur.
COOK, J., of the Eleventh Appellate District, sitting by assignment in the Tenth Appellate District. *Page 137